Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


CORRECTED NOTICE OF ALLOWABILITY
INFORMATION DISCLOSURE STATMENT
The information disclosure statement (IDS) filed on 21 July 2022 is considered by the examiner.

EXAMINER’S COMMENT – SUPPLEMENTAL REASONS FOR ALLOWANCE
In light of IDS filed on 21 July 2022, the following are supplemental reasons for allowance. The cited Documents 1 and 2 (from the Non Patent Literature “Chinese Office Action” in IDS filed 21 July 2022) can also be found in the already reviewed IDS filed 02 June 2021.  One of the references (Document 1) listed in the aforementioned NPL Chinese Office Action is noted as JP 2018163093 of which is related to US 10,724,841 B2 (Morii) of which was referenced in the examiner’s Office Action filed 14 December 2021. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TC/
02 August 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861